COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 TX MEDICAL OFFICE, LP,                         §
 FL MEDICAL OFFICE, LLC,
 CA MEDICAL OFFICE, LP, AND                     §              No. 08-12-00263-CV
 MOB PORTFOLIO ASSOCIATES, LLC,
                                                §                   Appeal from
                        Appellants,
                                                §                34th District Court
 v.
                                                §            of El Paso County, Texas
 TENET HEALTH SYSTEM
 HOSPITALS, INC.                                §                (TC # 2010-1628)

                        Appellee.              §


                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dispose of this appeal in accordance with

the parties’ agreement. See TEX.R.APP.P. 42.1(a)(2)(A). The parties filed a joint motion for

disposition pursuant to a settlement agreement, stating that all issues in dispute have been fully

resolved and requesting that we vacate the trial court’s judgment, dismiss the case, and render

judgment effectuating the parties’ settlement agreement.        See TEX.R.APP.P. 42.1(a)(2)(A)

(permitting appeals court to dispose of appeal by rendering judgment effectuating the parties’

agreement); TEX.R.APP.P. 43.2(e)(permitting the appeals court to vacate the trial court’s

judgment and dismiss the case). The settlement agreement specifically requests that this Court

dismiss the case as follows:
       (a) all claims, counterclaims, or causes of action asserted in the Case as to the Site
       known by the parties as ‘Alvarado Medical Plaza II’ are dismissed without
       prejudice to refiling of same, and

       (b) all remaining claims, counterclaims, or causes of action asserted in the Case
       are dismissed with prejudice to refiling of same.

[Emphasis in original]. Both parties have signed the settlement agreement and filed it with the

Clerk of this Court in accordance with TEX.R.APP.P. 42.1(a)(2).

       The motion is granted. The trial court’s judgment signed on July 31, 2012 is vacated, and

the case is dismissed pursuant to the terms of the settlement agreement in that all claims,

counterclaims, or causes of action as to the “Alvarado Medical Plaza II” site are dismissed

without prejudice and all remaining claims, counterclaims, or causes of action are dismissed with

prejudice. See TEX.R.APP.P. 42.1(a)(2)(A), 43.2(e). Because the settlement agreement recites

that each party shall bear its own costs and attorney’s fees in the case, costs of appeal are taxed

against the parties who have incurred them. See TEX.R.APP.P. 42.1(d)(providing that in absence

of an agreement by the parties, costs will be taxed against the appellant).


August 21, 2013                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                 2